Exhibit 10.19

 

AMENDMENT NO. 1 TO

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AMENDMENT NO. 1 TO CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Amendment”)
is effective January 1, 2006, by and between Assurant, Inc. (the “Company”) and
Donald Hamm (the “Executive”).

WHEREAS, the Company and Executive entered into that certain Change in Control
Severance Agreement dated as of January 1, 2005 (the “Agreement”); and

WHEREAS, by its terms the Agreement expires on December 31, 2005; and

WHEREAS, the Board of Directors of the Company has authorized the extension of
the Agreement through December 31, 2006, subject to certain amendments being
agreed to by the parties; and

WHEREAS, the Company and Executive now desire to extend and amend the Agreement
as set forth in this Amendment;

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Agreement Term. The definition of “Agreement Term” in Section 1(a) of the
Agreement is hereby amended by changing the date in the first sentence from
“December 31, 2005” to “December 31, 2006.”

2. Compliance With Section 409A.

(a) Section 4 of the Agreement is hereby amended by adding the following new
subsection 4(a)(i)(C):

 

  “C. Delayed Payments. To the extent required to comply with Section 409A of
the Code, as reasonably determined by the Company’s legal counsel, the payments
under this Section 4(a)(i) shall be delayed to the six-month anniversary of the
Date of Termination.”

(b) Section 4 of the Agreement is hereby amended by adding the following new
paragraph at the end of subsection 4(a)(ii):

“To the extent required to comply with Section 409A of the Code, as reasonably
determined by the Company’s legal counsel, Executive will pay the entire cost of
receiving the Welfare Benefits pursuant to his or her COBRA elections for the
first six months after the Date of Termination,



--------------------------------------------------------------------------------

and the Company will reimburse Executive for the Company’s share of such costs,
as required by subsection 4(a)(ii)(A), on or as soon as practicable after the
six-month anniversary of the Date of Termination.”

3. Certain Additional Payments by the Company.

(a) Section 8(a) of the Agreement is hereby amended by adding the following new
paragraph at the end of such Section:

“Notwithstanding the foregoing provisions of this Section 8(a), if the Parachute
Value (as defined below) of all Payments does not exceed 105% of Executive’s
Safe Harbor Amount (as defined below), then the Company shall not pay Executive
a Gross-Up Payment, and the Payments due under 4(a)(i) of this Agreement (the
“Cash Severance Payments”) shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount; provided, that if
even after all Cash Severance Payments due under this Agreement are reduced to
zero, the Parachute Value of all Payments would still exceed the Safe Harbor
Amount, then no reduction of any Cash Severance Payments shall be made and the
Gross-Up Payment shall be made. The reduction of the Cash Severance Payments, if
applicable, shall be made in such a manner as to maximize the economic present
value of all Payments actually made to Executive, determined by the Accounting
Firm for purposes of Section 280G of the Code using the discount rate required
by Section 280G(d)(4) of the Code. For purposes of this Section 8, the
“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment. For
purposes of this Section 8, Executive’s “Safe Harbor Amount” means one dollar
less than three times Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code.”

(b) Section 8(b) of the Agreement is hereby amended by deleting the first
sentence thereof and replacing it with the following:

“Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is reasonably requested by the Company.”

 

- 2 -



--------------------------------------------------------------------------------

(c) Section 8(c) of the Agreement is amended by deleting subsection 8(c)(ii) and
replacing it with the following:

 

  “(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company, and designating such attorney as
authorized to act on Executive’s behalf with respect to such examination, if
necessary, through a power of attorney,”

4. No Other Amendments. Except as expressly set forth herein, the parties make
no other amendment, alteration or modification of the Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

ASSURANT, INC. By:  

/s/ J. Kerry Clayton

  J. Kerry Clayton   Chief Executive Officer EXECUTIVE

/s/ Donald Hamm

Donald Hamm

 

- 3 -